Citation Nr: 0104408	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  99-12 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a heart disability.  

(The appellant's motion for revision of a March 15, 1977 
decision of the Board of Veterans' Appeals on the basis of 
clear and unmistakable error is the subject of a separate 
decision by the Board.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel

INTRODUCTION

The veteran had active service from March 1951 to December 
1952 and from August 1955 to August 1958.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating action by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the veteran's claim seeking 
entitlement to service connection for a heart disability.  

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), contains 
extensive provisions modifying the adjudication of all 
pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The new law revises the former § 5107(a) of title 38 United 
States Code to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in the 
developing the facts pertinent to the claim.  While the claim 
of service connection for a heart disability was denied by 
the RO as not well grounded, the evidentiary and procedural 
development in the case was essentially the same as that 
afforded a well-grounded claim.  

The Veterans Claims Assistance Act of 2000, referenced above, 
also contains extensive provisions modifying the adjudication 
of all pending claims, and imposes additional obligations on 
the Secretary in assisting a claimant in the development of a 
claim.  

Here, a review of the record as it relates to the issue on 
appeal shows that the RO has substantially complied with the 
new requirements set out in Public Law 106-475.  In this 
regard, the record shows that all pertinent medical records 
identified by the veteran have been obtained and that these 
records are sufficient to properly decide the veteran's 
claim.  The veteran has also been advised by the RO of the 
bases for the denial of his claim and thus, the kind of 
medical evidence needed to support his claim.  However, the 
veteran has not indicated that such medical evidence or 
opinion is obtainable or even exists.  Since the basic 
provisions of the new law have already been applied in this 
case and there is no indication that further development 
would be fruitful, the case does not fall within the purview 
of Karnas v. Derwinski, 1 Vet. App. 308 (1991).  There is no 
indication of record of any need for additional evidentiary 
or procedural development under Public Law 106-475, before 
the Board considers the appellate issue.  Upon review of the 
evidence, the Board is satisfied that all necessary evidence 
has been received and has been adequately developed for an 
equitable disposition of the veteran's appeal.  


FINDINGS OF FACT

1.  Service medical records show that on preinduction 
examination in December 1950, the veteran had a systolic 
murmur thought to be functional.  

2.  Subsequent service medical records for both of the 
veteran's periods of service are negative as to the presence 
of any systolic murmur or of cardiovascular disease.  

3.  An increase in severity of the veteran's preexisting 
systolic murmur as a result of service is not shown.  

4.  Cardiovascular disease was not present in service and was 
first shown many years after service discharge.  


CONCLUSIONS OF LAW

1.  A preexisting systolic murmur was not aggravated by the 
veteran's service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306 (2000).  

2.  Cardiovascular disease was not incurred in or aggravated 
by service and was not manifested to a compensable degree 
within the first postservice year.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

A systolic murmur, attributed to childhood rheumatic fever, 
was noted on the veteran's 1950 preinduction examination; 
however, all subsequent service medical records for both 
periods of service were negative as to any murmur.  All 
service medical records were also negative as to the presence 
of cardiovascular disease during service and cardiovascular 
disease was not shown until many years 
postservice. 

In conjunction with his initial claim for service connection 
for heart disease in April 1997, the veteran furnished 
information concerning his available postservice medical 
treatment records.  Based on the information furnished by the 
veteran, all identified records were obtained by the RO.  
These records showed his earliest medical treatment was for 
skin conditions beginning in 1963.  There was no showing of 
the presence of cardiovascular disease or its treatment in 
these records until many years after service discharge.  
These postservice records do not even suggest any 
relationship between any currently existing cardiac disorder 
and the veteran's period of service.  In fact, in a June 1997 
letter, a physician who treated the veteran from 1969 to 1990 
noted that during this treatment period, the veteran had no 
apparent evidence of cardiovascular disease.  More recent 
records from the 1990s show that the veteran suffered from 
congestive heart failure, atrial fibrillation and has 
undergone mitral valve replacement.  

A rating action in December 1997 denied the veteran's claim 
and the current appeal ensued.  

At a hearing on appeal in August 1999, the veteran reported 
that while he had symptoms in service, which he attributed to 
his heart condition, he had neither sought nor received 
treatment in service for those symptoms.  The veteran also 
testified to his belief that his current heart problems are 
the result of his preexisting heart murmur being aggravated 
by his service.  However, he did not indicate the existence 
of any medical evidence or opinion that supported this view.  

Criteria

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service or when proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.310.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Service incurrence will be presumed for certain diseases, 
including cardiovascular disease, when manifest to a 
compensable degree within the initial post-service year.  38 
U.S.C.A. §§ 1101, 1112, 1113 1137; 38 C.F.R. §§ 3.307, 3.309.  

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Analysis

Initially, the Board notes that the veteran's principal 
argument in this case is that his preservice systolic murmur 
was aggravated during service and has led to his current 
cardiovascular disabilities.  However, there is no showing of 
any increase in severity of the preexisting condition during 
service, in fact, there is no indication by complaint, 
treatment or finding of the presence of any heart murmur 
during service.  As the condition was not treated or even 
identified during service, there is no sound medical basis to 
support a finding that the condition increased in severity or 
was aggravated by service.  The only indication of any 
increase in severity of record is the veteran's own 
unsupported lay opinion.  However, the medical evidence of 
record fails to support the veteran's theory of entitlement 
and he has not submitted or identified any medical evidence 
or opinion that would tend to support his claim in this 
regard.  The Board has considered the veteran's argument and 
testimony as to the etiology of his current heart problems, 
but note that, as a layman, he is not competent to render 
such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The evidentiary record also fails to demonstrate that 
cardiovascular disease was present during service or within 
the first postservice year and the veteran has not contended 
otherwise.  The well-documented record shows the initial 
appearance of cardiovascular disease was many years after 
service discharge and there is no 
medical evidence or opinion that serves to relate this 
disease to service on a direct or presumptive basis.  


ORDER

Service connection for a heart disability is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

